Exhibit 10.51

June 22, 2007

Ms. Kathleen Wiltsey

1171 Westbend Road

West Lake Village, CA 91362

Dear Kathy:

On behalf of Sequenom, Inc., I am pleased to extend to you an offer to join our
Board of Directors and become a member of our Compensation Committee. The
following are the basic terms:

 

  1. Your annual Board retainer will be $25,000 per year, paid quarterly in
advance.

 

  2. You will receive additional special Board and Compensation Committee
meeting fees as follows: $1,500 for each special Board meeting attended in
person; $1,000 per special Board meeting attended telephonically; and $1,000 for
each special Compensation Committee meeting whether attended in person or
telephonically. A special Compensation Committee meeting is a meeting that is
not held in conjunction with a regularly scheduled Board meeting.

 

  3. You will be reimbursed for reasonable expenses incurred in connection with
your attendance at Board and Compensation Committee meetings.

 

  4. You will receive an initial stock option grant to purchase 40,000 shares of
Sequenom’s common stock in accordance with the terms of Sequenom’s 2006 Equity
Incentive Plan and stock option agreement. The grant will be issued at the
closing price of Sequenom common stock on the grant date, which will be the date
Sequenom receives your written acceptance of your election to the Board. This
grant will vest upon the earlier of one year from the grant date or the date of
Sequenom’s 2008 annual stockholder meeting.

 

  5. In connection with re-election at each subsequent annual stockholder
meeting, an additional stock option grant is awarded to each non-employee
director who has served for at least six months. Currently, this annual
re-election stock option grant award is for the purchase of 20,000 shares of
Sequenom common stock.

 

  6. You will be covered by Sequenom’s director and officer liability insurance
and provided with the opportunity to enter into its standard indemnification
agreement.

We look forward to you joining Sequenom’s Board and serving on the Compensation
Committee. Please sign this letter to indicate your acceptance of the terms and
return it to Sequenom’s Vice President and General Counsel, Clarke Neumann, at
fax number: 858-202-9020.

 

Sincerely yours,    

/s/ Harry F. Hixson, Jr.

    Harry F. Hixson, Jr., Ph.D.     Chairman of the Board         ACKNOWLEDGED
AND ACCEPTED:    

/s/ Kathleen Wiltsey

    Kathleen Wiltsey     Dated: June 25, 2007